Title: From George Washington to Brigadier General Henry Knox, 2 May 1780
From: Washington, George
To: Knox, Henry


          
            Dear Sir
            Head Quarters [Morristown] 2d May 1780.
          
          The Committee of Congress are instructed, among other matters, to enquire whether there is any thing defective in the Ordnance department, or whether any of the regulations at present in force may be amended or altered for the benefit of the service. I do not exactly know when they will take the Business up, but I would wish you to be revolving the matter in your mind, and preparing yourself to give the Committee such information as may appear to you conducive to the more perfect arrangement of the System.
          
          I have sent you by the Bearer a Copy of the Constitution of Massachusetts, which I received by the post, after perusing it, be pleased to return it to me, as I have not another. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        